DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     QUANTS CORPORATION, QUANTSPLUS, LLC and GOKHAN
                     KISACIKOGLU,
                       Appellant,

                                     v.

              TCA GLOBAL CREDIT MASTER FUND, L.P.,
                           Appellee.

                              No. 4D19-3068

                              [March 26, 2020]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE 16-022449.

  Galen J. Criscione of Criscione Ravala, LLP, Fort Lauderdale, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.